    Case: 2:20-cv-00951-EPD Doc #: 25 Filed: 07/29/21 Page: 1 of 3 PAGEID #: 70




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                         : Case No. 2:20-cv-951
                                                  :
                        Plaintiff,                :
                                                  : MAGISTRATE JUDGE DEAVERS
                v.                                :
                                                  :
 TWENTY-TWO THOUSAND ONE                          :
 HUNDRED AND 00/100 DOLLARS                       :
 ($22,100.00) IN UNITED STATES                    :
 CURRENCY,                                        :
                                                  :
                        Defendant.                :


                 DEFAULT JUDGMENT AND DECREE OF FORFEITURE


       This matter comes before the Court on the United States’ Motion for a Default Judgment

and Decree of Forfeiture pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and 21

U.S.C. § 881(a)(6). (Doc. 24.) After a thorough review of the record, the Court finds the

following:

       That on February 21, 2020, the United States filed a verified Complaint for Forfeiture In

Rem in the present action seeking the forfeiture of Twenty-Two Thousand One Hundred and

00/100 Dollars ($22,100.00) in United States Currency (“the defendant”) (Doc. 1);

       That this action was brought to enforce the provisions of 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.
    Case: 2:20-cv-00951-EPD Doc #: 25 Filed: 07/29/21 Page: 2 of 3 PAGEID #: 71




         That process was duly issued herein and returned according to law (Doc. 4);

         That notice of the civil forfeiture action against the defendant was given according to law

(Docs. 6, 7);

         That on May 7, 2020, Courtney Pettigrew filed an Answer to the complaint. (Doc. 5.)

Courtney Pettigrew filed a Verified Claim asserting an ownership interest in the defendant on May

18, 2020 (Doc. 8);

         That on July 27, 2021, the Court entered an Order striking Courtney Pettigrew’s Claim and

Answer for failure to prosecute, entering default against him, and notifying the United States that

it may move for default judgment (Doc. 22);

         That the Clerk of this Court entered a default against Courtney Pettigrew on July 27, 2021,

for failure to plead or otherwise defend as required by law (Doc. 23);

         That no other person or entity is known to the United States to have an interest in the

defendant, and no other person or entity has come forward timely to file herein any claim or other

pleading within the time fixed by law;

         That the allegations of the verified Complaint for Forfeiture In Rem are taken as admitted;

         That this Court has jurisdiction pursuant to 21 U.S.C. § 881(a)(6), 28 U.S.C. § 1345, and

28 U.S.C. § 1355; and

         That the defendant is subject to forfeiture, pursuant to 21 U.S.C. § 881(a)(6), because it

represents property furnished or intended to be furnished in exchange for a controlled substance,

represents proceeds traceable to such an exchange, or was used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.




                                                  2
       Case: 2:20-cv-00951-EPD Doc #: 25 Filed: 07/29/21 Page: 3 of 3 PAGEID #: 72




         NOW THEREFORE, based on the above findings, and the Court being otherwise fully

advised in the matter, it is hereby ORDERED, ADJUDGED, AND DECREED:

         1.     That in accordance with Rule 55(b)(2) of the Federal Rules of Civil Procedure, a

default judgment is hereby entered against Courtney Pettigrew and all other persons and entities

who might have an interest in the defendant for failure to plead or otherwise defend as required by

law.

         2.     That all right, title, and interest in the defendant, described as:

                Twenty-Two Thousand One Hundred and 00/100 Dollars ($22,100.00)
                in United States Currency,

is hereby CONDEMNED and FORFEITED to the United States pursuant to 21 U.S.C. § 881(a)(6).

         3.     That all right, title, and interest in the defendant is vested in the United States, and

no right, title, or interest shall exist in any other person or entity.

         4.     That the United States shall dispose of the defendant in accordance with the law.

                         IT IS SO ORDERED this 29th day of July, 2021.



                                            s/ Elizabeth A. Preston Deavers____________________
                                            HONORABLE ELIZABETH A. PRESTON DEAVERS
                                            UNITED STATES MAGISTRATE JUDGE




                                                    3
